DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Claims 1-6 and 8-15 are pending for examination.

Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 recites the limitation “…a speed sensor…” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: claim 10 recites the limitation “…a pressure sensor…” in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: claim 12 recites the limitation in line 2-3, “…the impeller…” and in line 3 “…the second rotating direction…”
For examination purposes, the claim is examined as dependent to claim 2. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yahner (US Pub. No. 2014/0260222 A1).
As to Claim 1, Yahner discloses a wheelchair lift (figure 1, lift 10) with low energy consumption, comprising:
a platform assembly (figure 1, carriage 32) to receive a wheelchair
(See [0019]: load 50),
a lifting assembly (figure 1, mast 30, carriage 32) to move the platform assembly between an entry level position and a ground level position which is below the entry level position (See [0020]: to raise and lower the load), wherein the lifting assembly comprises a hydraulic drive system (See [0022], figure 2, hydraulic system 62),
a tank to provide a hydraulic fluid (fluid reservoir 66),
 a pump (pump 64) to pump the hydraulic fluid from the tank to the hydraulic drive system,
an electric motor (lift motor 60) to drive the pump, wherein the electric motor comprises a terminal connected to a battery (battery 38) to apply an operating voltage to operate the electric motor for driving the pump (The material handling vehicle 10 and its control system 40 are powered by one or more batteries 38, coupled to the vehicle controller 42, propulsion system 47, and lift motor control 44 through a bank of fuses or circuit breakers in an electrical power distributor 52- See [0020]),
a fluid circuit (hydraulic circuit 65) being embodied to transport the hydraulic fluid from the tank to the hydraulic drive system to raise the platform assembly from the ground level position to the entry level position (hydraulic circuit 65 comprises a valve assembly that controls flow of fluid from the pump 64 to the cylinder and ram assembly 68 to raise the carriage 32 and at other times controls flow of fluid from the cylinder and ram assembly back to the reservoir 66- See [0022]), and
a control circuit (vehicle controller 42) to regulate the rotational speed of the electric motor in dependence on at least one of a lowering speed of the platform assembly detected by a speed sensor or a fluid pressure in the fluid circuit detected by a pressure sensor (speed sensor 59 provides a signal to the vehicle controller 42 indicating the speed of the hydraulic lift motor 60 which is attached to the platform 32- See [0022] and [0023]. It should be noted that the vehicle controller responds to lower the speed of the carriage. Also, the carriage is propelled by the hydraulic system which is connected to the lift motor 60. Therefore, the speed of the motor 60 also represents the speed of the carriage), when the electric motor is operated in the voltage generation mode (the electric lift motor 60 is applied by the lift motor control 44 to power other electrical functions on the material handling vehicle 10 See also [0029]);
wherein the fluid circuit (65) is further embodied to transport the hydraulic fluid from the hydraulic drive system via the pump to the tank, when lowering the platform assembly from the entry level position to the ground level position (See [0022]- [0024]).
Claim 2, Yahner discloses the wheelchair lift of claim 1, wherein the pump comprises an impeller wheel; wherein the electric motor is embodied to drive the impeller wheel in a first rotating direction to transport the hydraulic fluid from the tank to the hydraulic drive system; and wherein the pump is embodied so that the impeller wheel rotates in a second rotating direction, when the hydraulic fluid flows from the hydraulic drive system to the tank (The traction motor control 46 activates an electric traction motor 54 that is connected to the wheel 16 to provide motive force to the material handling vehicle 10. The speed and direction of the traction motor 54 are selected by operation of the multi-function control handle 22-See [0021] and [0022]- [0024]).
As to Claim 3, Yahner discloses the wheelchair lift of claim 2, wherein the electric motor is embodied to be operated in a voltage generation mode to provide a supply voltage at the terminal, when the impeller wheel rotates in the second rotating direction (See [0011]- [0012] and [0029]).
As to Claim 4, Yahner discloses the wheelchair lift of claim 3, wherein the electric motor is embodied to provide the supply voltage in dependence on a rotational speed of the electric motor, when the electric motor is operated in the voltage generation mode (See [0029]).
As to Claim 5, Yahner discloses the wheelchair lift of claim 1, further comprising:
a bidirectional flow control valve being arranged in the fluid circuit between the pump and the hydraulic drive system (See [0025]).
As to Claim 6, Yahner discloses the wheelchair lift of claim 1, wherein the hydraulic drive system comprises a hydraulic cylinder (See [0024]).
Claim 8, Yahner discloses the wheelchair lift of claim 1, further comprising:
a speed sensor to sense the lowering speed of the platform assembly (see [0023]).
As to Claim 9, Yahner discloses the wheelchair lift of claim 8, wherein the control circuit is configured to control the electric motor to reduce the rotational speed of the electric motor, when the electric motor is operated in the voltage generation mode and the lowering speed of the platform assembly sensed by the speed sensor is above a threshold value (See [0023] and [0029]- [0030]).
As to Claim 10, Yahner discloses the wheelchair lift of claim 1, further comprising: a pressure sensor to sense a pressure of the hydraulic fluid in the fluid circuit (A pressure relief valve 78 is connected between the pump outlet 72 and a reservoir return line 79 and opens when pressure at the pump outlet exceeds a predefined level; See [0025]).
As to Claim 11, Yahner discloses the wheelchair lift of claim 10, wherein the control circuit is configured to control the electric motor to reduce the rotational speed of the electric motor, when the electric motor is operated in the voltage generation mode and the pressure of the hydraulic fluid sensed by the pressure sensor is below a threshold value (See [0025]- [0026]).
As to Claim 12, Yahner discloses the wheelchair lift of claim 1, wherein the control circuit is configured to activate the electric motor to move the impeller wheel of the pump in the second rotating direction to overcome the inertia of the pump, when a load placed on the platform assembly is below a weight value (see [0032]).
As to Claim 13, Yahner discloses the wheelchair lift of claim 1, wherein the control circuit is configured to regulate a speed of the electric motor so that the platform A first, second and third mode - see [0020]-[0021] and see also [0030]-[0033]).
As to Claim 14, Yahner discloses an energy recovering system for a vehicle (See [0012]), comprising:
the wheelchair lift (10) as claimed in claim 3 for mounting to a vehicle (10); and
a battery (38) to operate electrical components of the vehicle;
wherein the terminal of the electric motor (60) is connected to the battery (38);
wherein the battery (38) is configured to provide the operating voltage for operating the wheelchair lift (10) to the terminal of the electric motor (60); and
wherein the electric motor (60) is configured to provide the supply voltage to the terminal of the electric motor and to provide a supply current at the terminal of the electric motor to load the battery (See [0022]- [0024]).
As to Claim 15, Yahner discloses the energy recovering system of claim 14, wherein the battery is embodied as a battery for operating an electric motor of an electric vehicle (See [0029]).

Response to Arguments/Remarks
As to applicant’s argument “…The claims are 1-6 and 8-15. Claim 1 has been amended to better define the invention and claim 9 has been amended to remove a reference numeral. Support may be found, inter alia, in the disclosure at pages 18-20. Reconsideration is expressly requested.  Claims 1-6 and 8-15 were rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yahner U.S. Patent Application Publication No. 2014/0260222.  In response, Applicant has amended claim 1 to better define the invention and respectfully traverses the Examiner's rejection for the following reasons… In conclusion, the speed of the lift motor 60 in Yahner is not regulated in dependence on at least one of a lowering speed of the carriage 32 detected by a speed sensor or a fluid pressure in the fluid circuit detected by a pressure sensor. Rather, the lowering speed of the carriage is set by an operator using multi-function control handle 22 to designate the speed to raise and lower the carriage 32.  Furthermore, to operate the hydraulic system in the various lowering modes, the flow of fluid from the cylinder and ram assembly 68 back to the reservoir 66 is controlled by a valve system to apportion the amount of the flow exiting the cylinder port between a first and a second fluid path and to bypass pump 64. Accordingly, it is respectfully submitted that a control circuit being configured to regulate the rotational speed of an electric motor in dependence on at least one of a lowering speed of the platform assembly detected by a speed sensor or a fluid pressure in a fluid circuit detected by a pressure sensor, when the electric motor is operated in a voltage generation mode, to brake the lowering movement of the platform assembly so that the platform assembly can be prevented from moving too fast from an entry level 
	In response, the examiner respectfully disagrees with the applicant’s argument. The claims are examined using the broadest reasonable interpretations (BRI) enlight of the specification. Hence, in contrary to applicants argument, the speed sensor provides a signal to the vehicle controller 42 indicating the speed of the hydraulic lift motor 60 as disclosed by paragraph [0023] and the vehicle controller 42 responds by commanding the lift motor control 44 to energize the lift motor 60, thereby driving the pump 64 in order to raise or lower the carriage (See [0027]). It should be noted that the vehicle controller responds to lower the speed of the carriage. Also, the carriage is propelled by the hydraulic system which is connected to the lift motor 60. Therefore, the speed of the motor 60 also represents the speed of the carriage. Furthermore, the multi-function control handle 22 designates the speed at which the operator desires to raise and lower the carriage 32, however, it should be noted that the vehicle controller 42 is a microcomputer which controls operation of the vehicle, that receives signals from the control handle 22, the steering wheel 28, a key switch 45, and the deadman switch 24 and in response to those received signals, the vehicle controller 42 provides command signals to a lift motor control 44 and a propulsion system 47 that includes both a traction motor control 46 and a steer motor control 48 (See [0020]). In addition, the process for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846